internal_revenue_service number release date index number 860d --------------------------------------- --------------------------------------------------------- ------------------------------------------ -------------- -------------------------------- in re ----- --------------------------------------------------- department of the treasury washington dc person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc fip - plr-142293-10 date february legend fund state --------------------------------------------------------- ------------------------ ------------- accountant ---------------------- date date date date date --------------------- --------------------- ------------------- ------------------ --------------------------- dear --------------- plr-142293-10 this is in reply to a letter dated date requesting on behalf of fund an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code facts fund is a state corporation it is registered as an open-end management investment_company registered under the investment_company act of u s c 80a-1 et seq as amended the act fund has elected to be treated as a regulated_investment_company ric under sec_851 of the code for its taxable_year ended date fund declared and distributed all of its taxable_income within the time period permitted by sec_855 of the code as required by sec_852 fund intended to make the election under sec_855 to treat certain dividends_paid in the taxable_year ending date as having been distributed in the taxable_year ending date fund failed to timely file its election for the taxable_year ended date because accountant its tax preparer inadvertently missed the filing deadline for form_7004 requesting an extension of time to file its form 1120-ric on which the election under sec_855 of the code is made accountant prepared the form_7004 but failed to mail it to fund its client for signature without an extension fund’s 1120-ric for its year ended date was date on date accountant discovered the failure to timely file form_7004 accountant immediately began preparing form 1120-ric for the year ended date fund filed the form on date and on it made the election under sec_855 of the code fund has submitted the affidavit of its treasurer who was responsible for the election in support of the requested ruling fund makes the following representations the request for relief was filed by fund before the failure to make the regulatory election was discovered by the service granting the relief will not result in fund having a lower tax_liability in the aggregate for all years to which the regulatory election applies than fund would have had if the election had been timely made taking into account the time_value_of_money plr-142293-10 fund does not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time fund requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences fund did not choose to not file the election law and analysis sec_301_9100-1 of the regulations provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted we conclude that fund has satisfied the requirements of sec_301_9100-1 of the regulations and should be granted a reasonable extension of time to make an election under sec_855 of the code accordingly the election made on fund’s return filed on date is deemed to be timely filed for its return for the taxable_year ended date plr-142293-10 this ruling is limited to the timeliness of the filing of fund’s income_tax returns for purposes of the election under sec_855 of the code this ruling’s application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether fund otherwise qualifies as a ric under subchapter_m of the code no opinion is expressed with regard to whether the tax_liability of fund is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director’s office will determine such tax_liability for the years involved if the director’s office determines that such tax_liability is lower that office will determine the federal_income_tax effect except as specifically provided otherwise no opinion is expressed on the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office this original letter is being sent to you and copies of this letter are being sent to your authorized representatives sincerely yours susan thompson baker susan thompson baker senior technician reviewer branch associate chief_counsel financial institutions and products
